UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
CP III RINCON TOWERS, LLC,                                             :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   10-CV-4638 (JMF) (OTW)
                  -v-                                                  :
                                                                       :          ORDER
RICHARD D. COHEN,                                                      :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        This case has been reassigned to the undersigned. Unless and until the Court orders otherwise,
all prior orders, dates, and deadlines shall remain in effect notwithstanding the case’s reassignment,
except that any currently scheduled conference or oral argument before the Court is adjourned pending
further order of the Court. All counsel must familiarize themselves with the Court’s Individual
Rules, which are available at https://nysd.uscourts.gov/hon-jesse-m-furman.

        The Court notes that this case has already been referred to Magistrate Judge Wang for a Report
& Recommendation on the pending motion at ECF No. 131. See ECF No. 141. Mindful of the fact
that Magistrate Judge Wang is more familiar with both the motion and the lengthy procedural history
of this case and that she recently held a status conference at which the parties provided oral argument
on the pending motion, see ECF No. 146, the Court encourages the parties to consider consenting to
proceed before Magistrate Judge Wang for all purposes.

        If both parties consent to proceed before the Magistrate Judge, counsel for Defendant shall by
March 2, 2020, mail or email to Furman_NYSDChambers@nysd.uscourts.gov a fully executed
Notice, Consent, and Reference of a Civil Action to a Magistrate Judge form, a copy of which is
attached to this Order (and also available at https://nysd.uscourts.gov/forms). If the Court approves
that form, all further proceedings will then be conducted before Magistrate Judge Wang rather than
before the undersigned.

       If either party does not consent to conducting all further proceedings before Magistrate Judge
Wang, the parties shall file a joint letter by March 2, 2020, advising the Court that the parties do not
consent, but shall not disclose the identity of the party or parties who do not consent. There will be
no adverse consequences if the parties do not consent to proceed before Magistrate Judge Wang.

        Furthermore, if the parties do not consent to conduct all further proceedings before Magistrate
Judge Wang, the parties shall file a joint letter on ECF by March 9, 2020, described below, updating
the Court on the status of the case. The joint letter shall not exceed five (5) pages, and shall provide
the following information in separate paragraphs:

        1.       Names of counsel and current contact information, if different from the information
                                                     2
               currently reflected on the docket;

       2.      A brief statement of the nature of the case and/or the principal defenses thereto;

       3.      A brief explanation of why jurisdiction and venue lie in this Court. In any action in
               which subject matter jurisdiction is founded on diversity of citizenship pursuant to Title
               28, United States Code, Section 1332, the letter must explain the basis for the parties’
               belief that diversity of citizenship exists. Where any party is a corporation, the letter
               shall state both the place of incorporation and the principal place of business. In cases
               where any party is a partnership, limited partnership, limited liability company, or trust,
               the letter shall state the citizenship of each of the entity’s members, shareholders,
               partners, and/or trustees. See, e.g., Handelsman v. Bedford Vill. Assocs. L.P., 213 F.3d
               48 (2d Cir. 2000).

       4.      A statement of all existing deadlines, due dates, and/or cut-off dates;

       5.      A statement of any previously scheduled conference dates with the Court that have not
               yet occurred and the matters that were to be discussed;

       6.      A brief description of any outstanding motions, including the date of the motion and the
               nature of the relief sought;

       7.      A statement and description of any pending appeals;

       8.      A detailed statement of all discovery undertaken to date, including how many
               depositions each party has taken and what, if any, discovery remains that is essential for
               the parties to engage in meaningful settlement negotiations;
       9.      A list of all prior settlement discussions, including the date, the parties involved, and the
               approximate duration of such discussions, if any;

       10.     A statement of whether the parties have discussed the use of alternate dispute resolution
               mechanisms and indicating whether the parties believe that (a) a settlement conference
               before a Magistrate Judge; (b) participation in the District’s Mediation Program; and/or
               (c) retention of a privately retained mediator would be appropriate and, if so, when in
               the case (e.g., within the next sixty days; after the deposition of plaintiff is completed;
               after the close of fact discovery; etc.) the use of such a mechanism would be
               appropriate;
       11.     An estimate of the length of trial; and

       12.     Any other information that the parties believe may assist the Court in advancing the
               case to settlement or trial, including, but not limited to, a description of any dispositive
               issue or novel issue raised by the case.

         If this case has been settled or otherwise terminated, counsel are not required to submit such
letter or to appear, provided that a stipulation of discontinuance, voluntary dismissal, or other proof of
termination is filed on the docket prior to the deadline, using the appropriate ECF Filing Event. See
                                                    3
SDNY ECF Rules & Instructions §§ 13.17-13.19 & App’x A, available at https://nysd.uscourts.gov/
electronic-case-filing. In accordance with the Court’s Individual Rules and Practices, requests for
extensions or adjournment may be made only by letter-motion filed on ECF and must be received at
least 48 hours before the deadline or conference. The written submission must state (1) the original
date(s); (2) the number of previous requests for adjournment or extension; (3) whether these previous
requests were granted or denied; (4) whether the adversary consents and, if not, the reasons given by
the adversary for refusing to consent; and (5) the date of the parties’ next scheduled appearance before
the Court. Unless counsel are notified that a conference has been adjourned, it will be held as
scheduled

       SO ORDERED.

Dated: February 24, 2020                          __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                        __________ District of __________

                                                                               )
                                 Plaintiff                                     )
                                    v.                                         )      Civil Action No.
                                                                               )
                               Defendant                                       )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


        Printed names of parties and attorneys                               Signatures of parties or attorneys                  Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                    District Judge’s signature



                                                                                                     Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



         Print                           Save As...                                                                              Reset
